DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 requires that the fuel return line feed fuel to the fuel pump that is a single pipe.  This fits the description of line 214 in the drawings but not line 219 in the drawings which is what the independent claim is describing since 214 does not rise higher than the fuel rail and 219 does.  This is new matter unless a clear showing of how this is supported by the specification can be provided.
Claim 18 requires the “connecter” part be inserted into the return line.  219a is shown as the connecter and being smaller than the return line 219b but there is no mention that this requires insertion in order to connect or what appears to be smaller 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 12-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Mitsuda (U.S. Pat. No. 8,821,608).
Regarding claim 1, Mitsuda discloses an engine device comprising a common rail system (120 and 130 and 131) configured to store, at a high pressure, a fuel (118) supplied by a fuel feed pump (116), wherein: 
the common rail system includes (disclosed in col. 8, lines 31-40 at 130) a common rail and a fuel return pipe (131) configured to discharge the fuel in the common rail: 
the common rail includes a pressure reducing valve (130 is a pressure limiting valve disclosed in col. 8, lines 30-40 also disclosed as a connector)
the fuel return pipe extends from the common rail to a position higher than the common rail (the first bend in the pipe is to go up, before the bend this is the portion of the pipe that is included in the common rail), and then extends to a (the third bend in the pipe sends the return fluid down); and
a cylinder head (72) is provided on an upper side and a cylinder block (75) is provided on a lower side (this orientation is shown in fig. 2).
Regarding claim 2 which depends from claim 1, Mitsuda discloses wherein: 
an exhaust-gas recirculation device (91 and 92) configured to mix a part of exhaust gas discharged from an exhaust manifold into fresh air is coupled to an air-intake manifold (73) provided in the cylinder head; 
the common rail is arranged below the air-intake manifold (fig. 8 shows the rail 120 below manifold 73); and 
a midway portion of the fuel return pipe is attached to the exhaust-gas recirculation device at the position higher than the common rail (fig. 9 shows that 131 is connected to 91 through 121).
Regarding claim 3 which depends from claim 2, Mitsuda discloses further comprising 
a fuel injection pipe (126 is shown in fig. 9 satisfying this limitation) extending from the common rail toward the cylinder head and passing between the cylinder head and the exhaust-gas recirculation device.
Regarding claim 4 which depends from claim 1, Mitsuda discloses wherein a first end of the fuel return pipe is in contact with the common rail (it is attached to the common rail), the first end of the fuel return pipe includes a portion of the fuel return pipe that extends from the common rail to the position higher than the common rail (the first end is shown in fig. 8 attached at 130 and extending to the fuel filter 121 above the common rail).
Regarding claim 7 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher than the common rail such that the pressure reducing valve of the common rail sustains contact with the fuel on a fuel return (131 is shown with a u-bend at the location next to the pressure reducing valve, 130, which allows for the valve to maintain contact with fuel as long as the pipe extends higher than the valve.  Shown in fig. 8 is 131 extending higher than the valve.).
Regarding claim 8 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher than the common rail such that fuel is maintained in a portion of the fuel return pipe between the common rail and the position higher than the common rail (addressed in claim 7 above).
Regarding claim 9 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher than the common rail such that fuel is maintained in a portion of the fuel return pipe that extends from the common rail to the position higher than the common rail irrespective of a mounting angle of the common rail, a direction of connecting the fuel return pipe to the common rail, or a combination thereof (addressed in claim 7 above).
Regarding claim 10 which depends from claim 1, Mitsuda discloses wherein an end of the fuel return pipe is coupled to the common rail via a connector (130) of the common rail, the connector interposed between the pressure reducing valve and the end of the fuel return pipe (shown in the figures is the return pipe connected to the common rail at the pressure reducing valve.  Since the valve is what stops the fuel from going into the return pipe in the citation and this application it is believed that the citation addresses this limitation.  If this is claiming that the valve does not have to be between the rail and the return line than this would overcome Mitsuda but it is unclear where this is discussed in the specification).
Regarding claim 12 which depends from claim 1, Mitsuda discloses wherein the common rail is distinct from the fuel return pipe (shown in the figures)
Regarding claim 13 which depends from claim 1, Mitsuda discloses wherein the pressure reducing valve is positioned at an end of the common rail (shown in the figures).
Regarding claim 14 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher than the common rail such that fuel is maintained in the pressure reducing valve (addressed in claim 7 above).
Regarding claim 15 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe is connected to the common rail via a connector (130 is a connector that also has a portion working as a pressure reducing valve).
Regarding claim 16 which depends from claim 1, Mitsuda discloses wherein the common rail includes a connector (130) configured to connect to an end of the fuel return pipe (shown in the figures where the two connect).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (U.S. Pat. No. 8,821,608) as applied to claims 1 and 4 above, in view of Iwata (U.S. Pat. No. 5,915,363).
Regarding claim 5 which depends from claim 4, Mitsuda does not disclose wherein 
the portion of the fuel return pipe that extends from the common rail to the position higher than the common rail does not extend lower than the common rail.
Iwata, which deals in fuel systems, teaches the portion of the fuel return pipe that extends from the common rail to the position higher than the common rail does not extend lower than the common rail (shown in fig. 1 return line 185 feeds the pressure regulator 187 and then to return line 186 are above the rail 182).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Mitsuda with the return line immediately connected to the rail be above the rail of Iwata because this is the preferable position that is known in the art (col. 6, lines 25-35) this also allows the weight of the fuel to not increase the pressure that is regulated by the regulator.
Regarding claim 11 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail such that a first portion of the fuel return pipe including the end extends to the position higher than the common rail and then a second portion of the fuel return pipe extends from the position higher to the position lower than the common rail (shown in the figures at the top of fig. 8 where 131 extends lower).
Mitsuda does not disclose that the fuel return pipe extends higher without extending lower.
Iwata, which deals in fuel systems, teaches the portion of the fuel return pipe that extends from the common rail to the position higher than the common rail does not extend lower than the common rail (shown in fig. 1 return line 185 feeds the pressure regulator 187 and then to return line 186 are above the rail 182).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Mitsuda with the return line immediately connected to the rail be above the rail of Iwata because this is the preferable position that is known in the art (col. 6, lines 25-35) this also allows the weight of the fuel to not increase the pressure that is regulated by the regulator.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (U.S. Pat. No. 8,821,608) as applied to claim 1, in view of Mitsumata (U.S. Pat. No. 7,441,546).
Regarding claim 19 which depends from claim 1, Mitsuda discloses wherein the fuel return pipe extends from the common rail to the position higher such that the pressure reducing valve is soaked in fuel to suppress or reduce abrasion of the sliding part (the U-bend and extension higher would perform this operation).
Mitsuda does not disclose the pressure reducing valve includes a sliding portion.
Mitsumata, which also deals in fuel rails, teaches the pressure reducing valve includes a sliding portion (col. 6, lines 45-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Mitsuda with the slidable part of Mitsumata because Mitsuda is silent as to the workings of the valve and which is used and Mitsumata would inform one of ordinary skill of a workable type of pressure controlling valve for a fuel rail.

Response to Arguments
Applicant's arguments filed 09/17/21 have been fully considered but they are not persuasive.  
Applicant argues on page 6 that the common rail of the citation does not include the required components because the citation discloses them as different parts.  The citation then assembled the parts together into one piece, as a result they are seen as being one piece with distinct parts which can be identified.  As a result until limited by the claims the fuel rail can be more than simply the identified part 120 identified by the citation, as in the fuel rail can include 120 and 130.
Applicant argues on pages 7 and 8 that U-bend in the pipe would not keep fuel in contact with the pressure reducing valve.  Pressurized fuel from the fuel rail is what drives the flow of fuel to fill the fuel return line.  When the line fills to the peak where it stops going up then gravity is able to drive the flow of fuel back down.  But the fuel that is filling the space between the pressure reducing valve and that peak point has nothing to push the fuel up to the peak and so gravity is pulling it back down towards the fuel rail.  Since the peak is above the pressure reducing valve than there is enough fuel to provide a pressure to keep fuel pressed against the valve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747